Title: To James Madison from William Savage, 15 September 1801
From: Savage, William
To: Madison, James


					
						Sir
						Kingston Jamaica September 15. 1801
					
					Since my last your letters of June 25th. & July 

6th with the Several Documents that accompany’d them 

have been received,  all the Documents have been 

transmitted, to Lord Hugh Seymour except Thomas Saunders’s 

His Lordships absence & late decease having prevented their 

being sent him.  Admiral Montigue who succeeds him is now 

absent at Sea  therefore no report will be made in the 

Admirals Office untill He returns & takes upon himself the 

Command which may be some weeks—

					The uniform disposition of the late admiral was manifest on all occasions & I will hope the Gentleman who succeeds him may discover the same benevolent principles—I have the Honour to be with Great Respect—your Obed H Servt
					 
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
